Per Curiam.

In the first paragraph of the syllabus in Bruck, supra, this court stated that “[a]s a general rule no suit will lie for the malicious prosecution of a civil action, where there has been no arrest of the person or seizure of property.”
The plaintiffs-appellants submit that one who has been required to deposit funds in an escrow account and accept a less favorable mortgage rate has sustained a sufficient seizure of property to establish a prima facie cause of action for malicious prosecution, assuming all other elements of the tort are also present. Appellants contend that the requirement that they deposit $4,500 in an escrow account is analogous to the effect of a temporary restraining order, in that they were deprived of control over their property by virtue of the defendant-appellee’s pursuit of the prior lawsuit which was adjudicated in their (appellants’) favor.
The appellee contends there was no seizure of property by it, even if one were to assume there was a seizure, since the savings and loan was the one requiring the escrow deposit. Appellee further argues that in any event, the escrow deposit cannot be viewed as a seizure since this deposit was established merely as security for a possible judgment against appellants, and could not be characterized as a seizure. Appellee submits that no one compelled appellants to buy a new home or take out a loan, and that the appellants’ recourse would be to shop around for better loan terms. Finally, appellee submits that the Bruck case requires a seizure by the appellee and not a third party.
Our review of the foregoing arguments, along with the facts and circumstances underlying the cause sub judice, leads us to conclude that appellants have failed to allege a seizure of property as required under the Bruck decision. We find, as did the court of appeals below, that appellants have not alleged a seizure of property, but, rather, only damage to their credit rating which entailed a voluntary and knowing deprivation of property by their placement of funds in escrow and settling for less favorable mortgage terms. While it is clear that appellee cannot be said to have actually seized appellants’ property, we also find that there, was no constructive seizure of property, inasmuch as the placement of funds in escrow was undertaken voluntarily by appellants.
Having determined that there was no seizure of appellants’ property by appellee as required by Bruck, our inquiry turns to the issue of whether this court should abandon the “English Rule” requirement of seizure of property or arrest of the person for malicious prosecution actions in Ohio, as enunciated in Bruck, supra.
The appellants contend that this court should overrule the Bruck deci*138sion and the so-called “English Rule” of malicious prosecution actions in the civil context, and join the “modern trend” of authority which does away with the seizure-of-property or arrest-of-the-person requirement. Appellants submit some thirty jurisdictions have abandoned this requirement in favor of the Restatement or “American” standard because the reasons underlying the “English Rule” are no longer persuasive. See, e.g., Kauffman v. A. H. Robins Co. (1969), 223 Tenn. 515, 448 S.W. 2d 400; and Bollinger v. Jarrett (1965), 146 Mont. 355, 406 P. 2d 834.
Appellee argues in favor of retaining the “English Rule” and Bruck by noting that among those jurisdictions which continue to adhere to the “English Rule” are the large industrial states which, by both population and volume of litigation, are continually involved in all aspects of commercial law, and are more attuned to the realities of the business world and the concepts and reasoning which support the traditional rule. Appellee further submits that the appellate court below succinctly set forth the policy justifications underlying Brack and the “English Rule,” as follows:
“* * * [I]t certainly may be said that public policy will not tolerate a scenario where a potential litigant is deterred from utilizing the courts to resolve legal disputes for fear of reprisal via a counter suit for malicious prosecution. Indeed, publiq policy supports free, unhampered access to the courts for litigants, as well as swift resolution of legal disputes. Abandoning the ‘strict’ rule requiring an arrest of the person or a seizure of his property would not serve these compelling facets of public policy. Adherence by Ohio courts to the rule requiring a seizure of property or arrest of person is of lengthy tradition, not to be cast aside lightly. The rule, contrary to the suggestion of the appellants], cannot be said to adversely affect the judicial process by allowing courts to be used as instruments with which to maliciously injure others. Rather, the rule simply assures that only the truly aggrieved who have suffered a substantial deprivation not of their own doing will institute such actions, bringing swift resolution to legal disputes in the interest of judicial economy. * * *”
In Perry v. Arsharn (1956), 101 Ohio App. 285, 287 [1 O.O.2d 266], the court pointed out that the arguments which lend substantial credence to the “English Rule” are that (1) “costs” are given as adequate redress; (2) courts should be free and open to all without fear of being sued in return; (3) freely permitting malicious prosecution actions would make litigation interminable; and (4) defendant should have no right to a malicious prosecution action, since plaintiff has no action if a defense is malicious and groundless.
Our review of the cases from other jurisdictions, as well as the decisions rendered in Ohio,1 convinces us that the Bruck decision and the “English Rule” it embodies are cogently justifiable in today’s society. *139Unlike other areas of the law that are in need of revision in view of the changing demands of modern society, we find that the requirement of an arrest of the person or seizure of property in malicious prosecution actions is necessary, as a matter of public policy, to dissuade the multiplicity of counter-suits that could occur in the absence of such a requirement. In any event, we find that the facts of the instant cause do not warrant an abandonment of this traditional doctrine.
The elements necessary in order to maintain an action for malicious prosecution in Ohio were most recently set forth in our decision in Kelly v. Whiting (1985), 17 Ohio St. 3d 91, 94. Cf. Border City S. & L. Assn. v. Moan (1984), 15 Ohio St. 3d 65.
In reaffirming the validity of this and other precedents heretofore explored, we hold that in order to state a cause of action for malicious prosecution in Ohio, four essential elements must be alleged by the plaintiff: (1) malicious institution of prior proceedings against the plaintiff by defendant, Woodruff v. Paschen (1922), 105 Ohio St. 396; (2) lack of probable cause for the filing of the prior lawsuit, Melanowski v. Judy (1921), 102 Ohio St. 153; (3) termination of the prior proceedings in plaintiff’s favor, Levering v. National Bank (1912), 87 Ohio St. 117; and (4) seizure of plaintiff’s person or property during the course of the prior proceedings, Bruck, supra;
Therefore, based upon all of the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Sweeney, Locher, C. Brown and Wright, JJ., concur.
Holmes, J., concurs in judgment only.
Celebrezze, C.J., and Douglas, J., separately dissent.

 See, also, Avco Delta Corp. v. Walker (1969), 22 Ohio App. 2d 61 [51 O.O.2d 122]; and Delk v. Colonial Finance Co. (1963), 118 Ohio App. 451 [25 O.O.2d 161].